﻿We are fortunate indeed, Sir, to be approaching the end of the fourth decade of the life of the United Nations under the distinguished presidency of a man such as yourself, a man of experience and stature closely identified with your own land, Zambia, your continent, Africa, and your constituency, the world. It is my particular personal pleasure to congratulate you on behalf of my country, Belize, and on my own account on your election to steer the deliberations of this session.
174.	You follow in the footsteps of another great friend of Belize, President Jorge Illueca, of Panama, whose conduct of the thirty-eighth session of the General Assembly's difficult and at times awesome agenda assures him posterity's recognition as one of the eminent statesmen of Latin America.
175.	Both our nations are the product of the ideals promulgated in the landmark decision of General Assembly resolution 1514 (XV) of 1960—a testimony to the potential for world transformation inherent in the United Nations.
176.	The fact that this potential has not as yet been more fully realized is a comment on the absence of moral and political commitment among those with the authority and the influence to translate for the benefit of their own peoples the principles proclaimed in the Charter of the United Nations for the benefit of all peoples.
177.	We welcome the admission of Brunei Darussalam as the 159th Member State of the Organization and offer it our friendship and cooperation.
178.	Belize begins the fourth year of independent life as a functioning democracy in the Central American and Caribbean region. At this time, the people of Belize are on the threshold of both local and national elections, under the provisions of a Constitution that guarantees universal adult suffrage to all citizens aged 18 years and more.
179.	In a region of the world where violence and civil strife seem endemic, where human rights and human values are often mortgaged for political advantage or ideological impulse, I am proud to speak for a nation that has no political prisoners in its gaols, that recognizes that men and institutions remain free only when freedom is founded upon respect for moral and spiritual values and upon the rule of law.
180.	Our policies of government are based on principles of social justice. These principles allow us to operate the economic system in such a way that the material resources of the community are distributed to serve the common good and ensure adequate means of livelihood for all; that labour is not exploited, or forced by economic necessity to operate in inhumane conditions; and that there is opportunity for all to advance on the basis of merit, ability and integrity.
181.	But we recognize that it is not an easy task to maintain these noble principles in difficult political and economic circumstances. There must be a daily struggle to keep our freedom, our independence and our sovereignty intact and secure. A nation three years of age is an infant nation. It needs the help and understanding of older nations, especially those concerned with the peace and stability of our region, if we are to fulfil the promises of the fruits of independence for our people and continue to be a free and independent nation, sovereign over all our territory.
182.	As a young nation, we wish to live in peace and harmonious cooperation with all our neighbours. We cherish the example of good neighbourliness that characterizes the relations between Belize and Mexico, our larger northern neighbour, with which we share land and sea borders. We also cherish the relationship of trust and understanding developed over the years with the nations of the Caribbean community which share with us a common history, culture, language and experience.
183.	We are enriched by the friendship of the Central American nations with which we share a common geography, common aspirations and a common destiny. We thank them for their friendship, their support and their cooperation. In return, we ask them to recognize our God-given right to determine our existence as a nation for ourselves, free from external threat and domination, sovereign over all our territorial treasures.
184.	To our neighbour State of Guatemala, which persists in claiming our land, Belize reiterates its willingness to negotiate with good faith and determination to find a just solution. Such negotiation, however, will not be predicated on the presumption on the part of Guatemala that it has any rights over independent Belize. The independence, sovereignty and territorial integrity of Belize are not for negotiation.
185.	We invite Guatemala to face the reality that the self-determination of the Belizean people, after years of struggle and constitutional evolution, culminated in the process of decolonization and separation from the Administering Authority and the emergence of a new nation in Central America. Belize did not have two colonizers. The independence of Belize could not have been a unilateral grant from the United Kingdom; it was the result of a legal and constitutional process. This fact is recognized by the United Nations, the Charter and principles of which Guatemala's spokesmen profess to respect; and Belize is recognized by all the nations of the world, except Guatemala.
186.	We invite the Government and the people of Guatemala to move away from the archaic and anachronistic attitudes of the past, to acknowledge the exercise of the right of the Belizean people to self-determination, to respect our land and sea borders, to recognize the new State of Belize and to accept its sovereignty.
187.	The failure to recognize Belize adds special impediments to negotiations between our two sovereign States. The Government of Guatemala must recognize that authority over Belize is vested in the Government of Belize; therefore, negotiations over Belize must be with the Government of Belize. It is the Government of Belize—and only the Government of Belize—that has and can exercise the authority to conclude a settlement with the Government of Guatemala.
188.	To perpetuate the fiction that Guatemala is negotiating with the United Kingdom over Belize is unreal and unproductive. We invite Guatemala to abandon this fiction and to recognize the State of Belize. In this way, we can move forward with realism towards a solution.
189.	It is equally fictitious to pretend that Guatemala can strengthen its ties with the people of Belize as long as there exist the institutional distrust and disrespect inherent in their reluctance to accept Belize's independent existence. I can assure the international community that the people of Belize are as united now as they have ever been against the false claims of Guatemala over our territory. We hope that our continuing discussions will bring it to the realization that the way to strengthen the ties between our peoples begins with recognition of our independent existence as a State, respect for our sovereignty and acceptance of our historical borders.  Belize continues to agonize over the deteriorating situation in our region of Central America. We express our solidarity with our brothers and sisters in the area and our readiness to assist in every way in the search for peace and stability. We regret the introduction, with the resulting damaging effects, of considerations of an East West configuration.
191. We support peaceful solutions and adhere to the principle of non-intervention in conflict situations. Because of this, we welcomed the initiatives of the Contadora Group in searching for regional solutions to regional problems. We congratulate the countries of the Contadora Group on their positive efforts towards a peace agreement and look forward to early acceptance and implementation of the agreements by the countries of the region. For our part, Belize supports the principles and concepts put forward in the new Contadora accords.
192.	Belize thanks all its friends and allies who, in this world of interdependence, work together with it to advance the economic development and social progress of its people and the peoples of the region and the world. At the same time, we cannot ignore the fact that, for reasons extraneous to our development needs, Belize often finds itself excluded from regional and hemispheric initiatives designed to improve the economic conditions of our region.
193.	As a Central American State, my country is not immune from the results of the conflict in the region. While not a participant in the conflict, we are a recipient of some of the inevitable tragic results, including the need to give refuge, at great sacrifice, to thousands of displaced refugees fleeing from the theatre of civil war. Motivated by our human duty, Belize provides a safe haven for our brother Central Americans in our society.
194.	As a disadvantaged developing nation, Belize grapples daily with the facts of underdevelopment: declining export earnings for our sugar and other primary products, high interest rates and the subsequent lessening of foreign exchange available for purchases from the industrialized world. While we have initiated policies to stimulate economic growth, countries such as ours rely heavily on concessionary arrangements and technical and other assistance from international and regional organizations and institution?.
195.	We regret, therefore, the deliberate policy of exclusion that prevents Belize from participating in the Organization of American States and its institutions, in the economic initiatives designed for the Central American region and in financial institutions established to assist the development of our part of the world. Passive acceptance of this state of affairs by friendly States in the region is a contribution to the slowing down of the development process in Belize and runs counter to protestations of friendship and regional cooperation.
196.	Nearly a year has passed since the tragic events in Grenada traumatized the Caribbean and caused such deep disquiet among our Caribbean sister States and in the larger international community. Our Commonwealth family has agreed that the time for recriminations has passed and that all possible efforts should be made to assist the Grenadian people to reconstruct their shattered country. We view positively the announcement of free and fair elections, to take place in December, and we commit ourselves again to respect for the independence, sovereignty and territorial integrity of that Caribbean country.
197.	We maintain our solidarity with Guyana and support for its right to exercise sovereignty over all its territory, and are encouraged that the Secretary General has become involved in the search for a suitable settlement of the controversy. We wish him well in this effort and respect the assurances from both sides concerning the maintenance of a climate conducive to a favourable outcome.
198.	We continue to support the United Kingdom in its efforts to find an honourable settlement that will not infringe upon the rights of the people of the Falkland Islands to decide their own destiny, and we call on the new Government of Argentina to resume negotiations without preconditions that would be prejudicial to the islanders' rights.
199.	The independence of Namibia is inevitable. Efforts to discourage the acceleration of that process serve only to delay the final outcome but cannot prevent it. We reiterate our support for and solidarity with SWAPO in the heroic struggle for the liberation of that country.
200.	The suffering continues in South Africa, where the racist apartheid regime arrogantly, and with seeming impunity, persists in trampling on the rights and dignity of the majority black population. We condemn the trickery and sleight-of-hand being attempted by the racist regime under the guise of constitutional reform designed to defy world opinion and divide the oppressed people of South Africa.
201.	While recognizing the right of Israel to exist, we recognize equally the right of the Palestinian people to forge their own destiny in their own homeland on their own territory.
202.	Belize joins the rest of the international community in deploring the continuation of the unfortunate war between the nonaligned States of Iran and Iraq and imploring them to put an end to war and begin the task of reconstruction and reconciliation.
203.	We remain concerned at the situation in Afghanistan and look forward to a negotiated political settlement that does not prejudice the independence, sovereignty and nonaligned status of that country.
204.	As a minor actor on the international stage, Belize has no pretensions to considerable influence in world affairs. Our domestic concerns are limited to the consolidation of our independence, to building a durable and enduring democracy, to extending the fruits of development and a better life to all our people, and to offering every Belizean a dignified existence.
205.	On the international scene, our policies of peaceful coexistence, good neighbourliness, non-interference and non-intervention in the internal affairs of other States, nonviolence and the peaceful settlement of disputes are aimed at promoting international peace, security and cooperation among nations. They are aimed at assisting in the establishment of a just and equitable international economic and social order in the world, with respect for international law and treaty obligations in the dealings among nations. And they are intended to protect and preserve the sovereignty and territorial integrity of Belize, to broaden our international recognition and to consolidate our nationhood.
206.	We have an abiding interest in the continued existence of the planet Earth. All our efforts to fashion a world order would be meaningless in the aftermath of nuclear war. We call on the international community, and the nuclear Powers in particular, not to shirk their responsibility to humanity but to work strenuously to save us all from the unspeakable horrors of nuclear devastation.
207.	Belize's policies coincide with those of the Movement of Non-aligned Countries and the principles of the Charter of the United Nations, as well as with the approach adopted by the Commonwealth of Nations. We reaffirm our commitment to those organizations.
208.	My delegation commends the Secretary General for his untiring efforts to streamline the Organization in the face of great odds, for his report on the work of the Organization—a forthright, frank and realistic report—and for his faith in the vision expressed in the Charter.
209.	Our vision of the usefulness, indeed the necessity, of the United Nations is not clouded by the criticisms the Organization has attracted during its 39 years of existence. The list of accomplishments of the United Nations far outweighs the amount of criticism it receives. Indeed, the United Nations reflects the aspirations and frustrations of many nations and groups all over the world. We share the Secretary General’s view that "one of its great merits is that all nations—including the weak, the oppressed and the victims of injustice—can get a hearing and have a platform even in the face of the hard realities of power”
210.	As we approach the fortieth anniversary of the United Nations, let us pledge to preserve and strengthen the Organization so that it emerges stronger and more responsive to the needs of the kind of world we are in the process of creating.
